Title: Edward Livingston to James Madison, 19 January 1833
From: Livingston, Edward
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                 19. Jany 1833
                            
                        
                        Your opinions on constitutional points are of so much value that when they are given even in private letters
                            they are considered as public property and are published frequently I believe without your permission; I have never
                            thought myself authorized to take such a liberty with any part of a private Correspondence, and therefore trouble you with
                            this application. In acknowledging the receipt of a Copy of my Observations in the Senate on Footes resolution in 1830,
                            You favored me with a few lines in which I think the objections to the Doctrine of Nullification are so admirably
                            condensed and the false inferences Drawn from the Virginia resolutions are so  well exposed that I think their
                            publication will be of Use. A word from you simply signifying your will on the Subject is all I request, for highly as I
                            should Value any Communication from you bearing on the momentous questions which now agitate the public, I will not,
                            venture a request the compliance with which might expose you to the slightest trouble.
                        I learn with the greatest satisfaction that your health & strength have improved since I had the
                            pleasure of seeing you—That you may long, very long enjoy both with every other blessing, is a wish in which I am joined
                            by the unanimous voice of your Country.
                        Will you have the goodness to make my most respectful remembrances and those of my Wife and Daughter
                            acceptable to Mrs Madison we frequently speak of the high gratification derived from our short Visit and join in
                            lamenting the necessity we were under of so hurried a Departure. I hoped Mrs. Madison has not forgotten the promise she
                            made to receive the bust of an Old friend, and to place it although an unworthy intruder into such Company, among those of
                            the great Men, in her Collection. It will be shipped shortly from New York to the care of the Mail Contractor at
                            Fredericksburgh. I am with the greatest respect & Esteem Your Mo Obd. Ser
                        
                            
                                Edw Livingston
                            
                        
                    